U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-32032 Convenientcast Inc. (Name of Registrant in its Charter) NEVADA 83-0375241 (State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 1174 Manitou Dr., PO Box 363 Fox Island, WA 98333 (Address of principal executive offices) (253) 973-7135 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated Filer o Non-Accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: As of November 22, 2010 the registrant had 16,735,000 outstanding shares of common stock. Convenientcast, Inc. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION PAGE Item 1.Financial Statements (unaudited): 5 Balance Sheets 6 Statements of Operations 7 Statements of Cash Flows 8 Notes to Financial Statements (unaudited) 9 Item 2.Management’s Plan of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T.Controls and Procedures 15 PART II.OTHER INFORMATION Item 1.Legal Proceedings 15 Item 1A. Risk Factors Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 15 Item 3.Defaults upon Senior Securities 16 Item 4.Removed and Reserved 16 Item 5.Other Information 16 Item 6.Exhibits 16 Signatures 16 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The Financial Statements of the Company required to be filed with this Quarterly Report on Form 10-Q were prepared by management and commence on the following page, together with related Notes.In the opinion of management, these Financial Statements fairly present the financial condition of the Company, but should be read in conjunction with the Financial Statements of the Company for the year ended December 31, 2009 previously filed in a Form 10-K with the Securities and Exchange Commission. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying interim financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying interim financial statements for the nine months ended September 30, 2010 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2010. Convenientcast, Inc (A Development Stage Company) Unaudited Financial Statements For the nine months ended September 30, 2010 and 2009, and the Period of August 15, 2003 (inception) through September 30, 2010 Convenientcast, Inc (fka Lone Mountain Mines, Inc.) Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash $
